United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 98-4120
                               ________________

Steve Mehdi Ghassemlou,                  *
                                         *
            Appellant,                   *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      District of Minnesota.
Hennepin County; Hennepin County         *
Medical Center,                          *             [UNPUBLISHED]
                                         *
            Appellees.

                               ________________

                               Submitted: June 14, 1999
                                   Filed: September 15, 1999
                               ________________

Before HANSEN and MAGILL, Circuit Judges, and JONES,1 District Judge.
                        ________________

PER CURIAM.

       Steve Mehdi Ghassemlou, a resident alien from Iran, was hired as a nursing
assistant by Hennepin County Medical Center. He began his employment as a
probationary employee. Ghassemlou was terminated after only two months of
employment. Ghassemlou brought an action against Hennepin County and the


      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota, sitting by designation.
Hennepin County Medical Center alleging gender and national origin discrimination in
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1), and
the Minnesota Human Rights Act, Minn. Stat. § 363.03. The district court granted the
defendants' motion for summary judgment and Ghassemlou appeals. Having carefully
reviewed the record and the parties' briefs, we conclude an extended discussion is not
warranted and affirm for the reasons set out in the district court's opinion. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                            2